Exhibit 99.1 TriplePoint Venture Growth BDC Corp. Announces Third Quarter 2015 Financial Results $25 Million Share Repurchase Program Authorized Declares Fourth Quarter 2015 Dividend of $0.36 Per Share Menlo Park, Calif., November 10, 2015 — TriplePoint Venture Growth BDC Corp. (NYSE: TPVG) (the “Company” or "TPVG"), the leading financing provider to venture growth stage companies backed by a select group of venture capital firms in the technology, life sciences and other high growth industries, today announced its financial results for the third quarter of 2015.TPVG also declared a fourth quarter 2015 dividend of $0.36 per share.
